Case 7:20-cr-00517-VB Document 69 Filed 09/16/21 Page 1 of 1

 

 

 

i = {
\ USDC SDNY
| DOCUMENT
i LECBRONICALLY Yi. 80 |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

+ ue
. ea

 

 

x
UNITED STATES OF AMERICA :
-against- : 20 CR 517-2 (VB)
Dorian Byrd
Defendant. :
x

 

ORDER ACCEPTING GUILTY PLEA
The Court has reviewed the transcript of the plea allocution in the above-entitled case, the
charging papers, and all other pertinent parts of the record. The Report and Recommendation of

the Honorable Judith C. McCarthy , United States Magistrate Judge, dated September 10, 2021,

 

is approved and accepted.
The Clerk of the Court is directed to enter the guilty plea.

Dated: White Plains, NY
September | \, 2021 SO ORDERED:

Juul |

Vinéent L. Briccetti
United States District Judge

 
